Name: COMMISSION REGULATION (EEC) No 2978/93 of 28 October 1993 amending Regulation (EEC) No 3900/92 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported during 1993
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  cooperation policy;  fisheries
 Date Published: nan

 No L 268/24 Official Journal of the European Communities 29 . 10 . 93 COMMISSION REGULATION (EEC) No 2978/93 of 28 October 1993 amending Regulation (EEC) No 3900/92 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported during 1993 Whereas the Management Committee for Fishery Products could not express an opinion as regards the measures provided for in this Regulation within the time required by its President, HAS ADOPTED THIS REGULATION : Article 1 The figure '75 500 ' in the column headed 'Quantity' in the table in Article 1 (2) of Regulation (EEC) No 3900/92 is hereby replaced by ' 103 693 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular Article 21 (5) thereof, Whereas Commission Regulation (EEC) No 3900/92 ('), as amended by Regulation (EEC) No 1792/93 (4), imposes a ceiling of 75 500 tonnes on the quantity of certain species of preserved tuna and bonito which may be imported into the Community in 1993 ; Whereas certain Member States have since notified the Commission of a correction to the quantities of the products concerned imported during 1991 , the reference year for calculating the quantities which may be imported ; whereas this correction increases the total by 23 330 tonnes ; Whereas, therefore, the quantities of the products concerned authorized for import in 1993 should be adjusted proportionately, subject to correction using the rate of increase resulting from the method laid down in Article 21 (2) of Regulation (EEC) No 3759/92, and Regu ­ lation (EEC) No 3900/92 should be amended accor ­ dingly ; Whereas the increase in the quantities available makes it possible to reopen rights to import in 1993 up to a total of 28 193 tonnes : Article 2 1 . Applications for import documents under Article 3 ( 1 ) (a) of Regulation (EEC) No 3900/92 may cover a total of 23 964 tonnes. 2 . Applications for import documents under Article 3 ( 1 ) (b) of Regulation (EEC) No 3900/92 may cover 15 tonnes per application and a total of 4 229 tonnes . Article 3 This Regulation shall enter into force seven days after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388 , 31 . 12 . 1992, p. 1 . (2) OJ No L 76, 30. 3 . 1993 , p. 12 . (') OJ No L 392, 31 . 12 . 1992, p. 26 . (4) OJ No L 163 , 6 . 7 . 1993, p. 21 .